DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 lacks antecedent basis for "the predetermined group.” (For examination purposes, claim 4 is considered to depend from claim 2, which recites “a predetermined group.”) Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a generation unit,” “a first associating unit,” “a grouping unit,” and “a second associating unit” in claim 1; “a reception unit” in claim 2; and “a conversion unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2013/0290826) in view of Konolige et al. (US 10417781).
Regarding claim 1, Niwa teaches/suggests: A medical image diagnosis system (Niwa Fig. 10: medical image archiving system 5) comprising: 
a generation unit configured to generate a medical image associated object relating to a medical image (Niwa [0086]: “With the medical finding report creation function, the processing unit 13 creates a medical finding report concerning a medical image.” [The medical finding report meets the claimed medical image associated object.]); 
a first associating unit configured to associate the medical image associated object with the medical image (Niwa [0091]: “The user associates (hyperlinks) a medical image as a basis for the medical findings written on a medical finding report with a character string of the medical findings written on the medical finding report or a key image via the operation unit 14.”); 
a grouping unit configured to assign a plurality of annotations to be added to the medical image to two or more groups (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14.”); and 
a second associating unit configured to associate each of the two or more groups with the medical image associated object (Niwa [0086]: “For example, the processing unit 13 associates, for each group, a medical image and the annotation belonging to each group to a key image clinically corresponding to each group or a character string of a medical finding on a group basis.”).
Niwa does not teach/suggest:
wherein the grouping unit is configured to assign one of the plurality of annotations to a plurality of groups among the two or more groups.
Konolige, in view of Niwa, teaches/suggests:
wherein the grouping unit is configured to assign one of the plurality of annotations to a plurality of groups among the two or more groups (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify an annotation of Niwa to be propagated to all groups as taught/suggested by Konolige in order to reduce the amount of work for the user.

Regarding claim 5, Niwa as modified by Konolige teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a display control unit configured to display, when one of the two or more groups is designated based on a user operation, each of the plurality of annotations within the designated group on a display unit (Niwa [0054]: “As shown in FIG. 7, the display unit 12 displays a window DI including the medical image IM. The window DI displays a pulldown menu PL for the selection of a group in addition to the medical image IM. The pulldown menu PL displays a list of the identifiers and the like of groups of annotations associated with the data of the medical image IM. The pulldown menu PL may also display the item "all" for the display of all annotations.”).

Regarding claim 6, Niwa as modified by Konolige teaches/suggests: The medical image diagnosis system according to claim 1, wherein the medical image associated object is associated with the medical image as a key object of Digital Imaging and Communications in Medicine (Niwa [0086]: “For example, the processing unit 13 associates, for each group, a medical image and the annotation belonging to each group to a key image clinically corresponding to each group or a character string of a medical finding on a group basis. The storage unit 11 stores the medical image data and the annotation data which are associated with each other;” [0024]: “More specifically, a file in a format complying with this DICOM standard includes a medical image file. A medical image file includes medical image data and additional information which are associated with each other.”).

Regarding claim 7, Niwa as modified by Konolige teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a conversion unit configured to convert each of the plurality of annotations into a 

Claim 8 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

Claim 9 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Niwa as modified by Konolige further teaches/suggests a non-transitory computer-readable storage medium storing a program (Niwa [0029]: “The control unit 15 functions as the main unit of the medical image display apparatus 1, and controls the respective units by reading out programs for preprocessing and postprocessing from the storage unit 11.”).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2013/0290826) in view of Konolige et al. (US 10417781) as applied to claim 1 above, and further in view of Berson et al. (US 2004/0210847).
Regarding claim 2, Niwa as modified by Konolige does not teach/suggest: The medical image diagnosis system according to claim 1, further comprising a reception unit configured to receive designation of a predetermined group, wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to the two or more groups except the predetermined group. Berson, however, teaches/suggests a reception unit configured to receive designation of a predetermined 

As such, Niwa as modified by Konolige and Berson teaches/suggests wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to the two or more groups except the predetermined group (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110;” Berson [0070]: “A user can also designate a window as being "common" to two or more of the other windows, such as common window 1C associated with windows 1A and 1B.”).

Regarding claim 3, Niwa as modified by Konolige and Berson teaches/suggests: The medical image diagnosis system according to claim 2, wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to all of the two or more groups (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110;” Berson [0070]: “A user can also designate a window as being "common" to two or more of the other windows, such as common window 1C associated with windows 1A and 1B.”). The same rationales to combine as set forth in the rejection of claims 1 and 2 above are incorporated herein.

Regarding claim 4, Niwa as modified by Konolige and Berson teaches/suggests: The medical image diagnosis system according to claim [2], wherein the grouping unit is configured to assign a predetermined annotation to the predetermined group (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110;” Berson [0070]: “A user can also designate a window as being "common" to two or more of the other windows, such as common window 1C associated with windows 1A and 1B.”). The same rationales to combine as set forth in the rejection of claims 1 and 2 above are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10614335 – propagating annotation
US 2018/0256117 – propagating annotation
US 2020/0143933 – common annotation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611